Order entered February 4, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00999-CV

                  IN THE MATTER OF D.C.H., A JUVENILE

                On Appeal from the County Court at Law No. 2
                          Rockwall County, Texas
                      Trial Court Cause No. J-19-0027

                                       ORDER

      Before the Court is appellant’s February 2, 2022 motion for extension of

time to file his brief. We GRANT the motion and ORDER the brief be filed no

later than March 8, 2022.

      We notice the motion does not include the certificate of conference required

by the rules of appellate procedure. See TEX. R. APP. P. 10.1(a)(5). We caution

appellant that any further motions shall include the certificate.

                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE